DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process/ fundamental economic practice relating to validating printed matter. This judicial exception is not integrated into a practical application because the additional elements are generic computer elements (the various storage, receiving, control, and validation sections/ means/ steps of the independent claims) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and under its broadest reasonable interpretation is a mental process save for the recitation of generic computer components because the storage section stores information, a receiving section receives information, a control section compares information, etc. which does not preclude the limitations to be performed in the human mind save for generic computer implementation of such steps, and thus the limitations are drawn to a mental process/ fundamental economic process which includes observations, evaluations, judgments, and opinions and can include a claim to collecting Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).  The Examiner notes that simply explained, the limitations are drawn to receiving data, comparing data, and making a decision/ validation, with the rest of the limitations being drawn to merely a type of data that is received by the processor which can fall under mental processes/ organizing human activity (financial activity/ social activities/ rule following/ instructions) .  With regard to human relationships, the Examiner notes An example of a claim reciting social activities is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited aside from the generic computer components recited above which are recited at a high level of generality and as such cannot integrated into a practical application because it does not impose any meaningful limits on the abstract idea.  Similarly mere instructions to apply an exception using generic components cannot integrate a judicial exception into a practical application or provide an inventive concept.  Claims 1, 3-10, and 12-20 are ineligible (dependents are rejected under 101 at least due to their dependence).

Additional Remarks
Simply put, the Examiner notes that claims are drawn to routine data gathering (image) and collecting and comparing data (the limitations are drawn to types of data without reciting any specific improvements to computer/ technology as the limitations are generic) and the limitations falls under mental/ economic practice.  Comparing the image several times is just applying the abstract idea and is a business practice of checking for validity.  There is no specific image processing steps or non-generic hardware positively recited as the claims are merely collecting data and comparing it to make a decision which is an abstract idea.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL I WALSH/Primary Examiner, Art Unit 2887